EXHIBIT 10.8

AMENDMENT TO 401(k) SAVINGS PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Savings Plan (the “401(k) Savings Plan”) as follows:

1. Section 2, Definitions, is amended by deleting “Morgan Stanley’s Global
Director of Human Resources” in the definition of “Plan Administrator” and
replacing such phrase with “a Global Director of Human Resources” and inserting
the following at the end of such definition:

“Any action to be taken by the Plan Administrator hereunder may be taken by any
one person in such position.”

2. Effective January 1, 2010, Section 2, Definitions, is amended by deleting the
phrase “for the 2009 Plan Year” in the first sentence of the definition of
“Earnings” and inserting the following after first paragraph following
subparagraph (b) thereof:

“For a Participant whose employment with the Affiliated Group terminates on or
after January 1, 2010 Earnings includes amounts otherwise described in this
Section but paid after termination of employment but not later than the later of
30 days after the date on which the Participant’s employment with the Affiliated
Group terminates or the 10th day of the month following the month in which the
Participant’s employment with the Affiliated Group terminates.”

3. Section 2, Definitions, is amended by renaming the definition of “Transition
Contribution” as “Citi Pension Transition Contribution”, relocating such
definition in the appropriate alphabetical order and replacing all references in
the 401(k) Savings Plan to “Transition Contribution” with “Citi Pension
Transition Contribution”.

4. Effective January 1, 2011, Section 2, Definitions, shall be amended by
inserting “for the 2009 Plan Year, Section 6(g) for the 2010 Plan Year and
Section 6(i) for 2011 and subsequent years” at the end of the definition of
“Fixed Contribution”.

5. Effective January 1, 2011, Section 2, Definitions, shall be amended by
inserting the following new definitions in the appropriate alphabetical order:

“‘Delayed Transfer Individual’ means an Employee who is a Citigroup Transferee
and whose commencement of employment with a Participating Company, including
MSSB (as defined in Exhibit A), occurred after June 1, 2009; provided that such
terms shall not include an individual who was on a bona fide leave of absence on
the date such individual’s employment with such Participating Company was
scheduled to have begun.”

“‘Financial Advisor’ means a Participant whose job title includes Financial
Advisor, Producing Assistant Branch Manager, Producing Branch Manager, Producing
Sales Manager or any equivalent title.”



--------------------------------------------------------------------------------

“‘MS Transition Contribution’ means a contribution made to the Plan pursuant to
Section 6(j).”

6. Section 2, Definitions, shall be amended by inserting the following at the
end of the definition of “Qualifying Compensation”:

“For the 2010 Plan Year only, Qualifying Compensation means a Participant’s
Earnings for the Plan Year; provided, however, that Qualifying Compensation
shall exclude amounts paid before the first day of the month following the
Participant’s completion of any applicable age and service requirements for
participation in the Plan.”

7. Effective January 1, 2010, Sections 6(e) and 6(f) are redesignated as
Sections 6(i) and 6(j) respectively and all references in the Plan to Sections
6(e) and 6(f) are modified accordingly.

8. Effective January 1, 2011, newly designated Sections 6(i) and 6(j) are
redesignated as Sections 6(m) and 6(n) respectively and all references in the
Plan to Sections 6(i) and 6(j) are modified accordingly.

9. Effective January 1, 2010, a new Section 6(e), Make Up Contributions for
Delayed Transfer Individuals, is inserted as follows:

“(e) Make-up Contributions for Delayed Transfer Individuals.

“(i) A Participant who is a Delayed Transfer Individual shall be eligible to
receive a Make-Up Contribution for the Plan Year in which his or her employment
transfers to a Participating Company (including MSSB, as defined in Appendix A)
if the Participant is (1) a Citigroup Transferee who was eligible to participate
in the Citigroup 401(k) Plan immediately prior to his or her transfer to such
Participating Company and (2) (A) is an Eligible Employee on December 31 of the
Plan Year of such transfer (including any Participant on an Authorized Absence)
or (B) was an Eligible Employee immediately prior to his or her termination of
employment during such Plan Year as a result of death, Total and Permanent
Disability, Retirement or Release during such Plan Year.

“(ii) Allocation of Make-up Contributions. The amount of the Make-up
Contribution for Delayed Transfer Individuals allocated to an eligible
Participant for such Plan Year shall be determined under the provisions of
Section 6(b)(ii), except that the year of such transfer shall be substituted for
‘2009’ each place it appears therein.”

10. Effective January 1, 2010, a new Section 6(f), Matching Contributions for
2010 Plan Year, is inserted as follows:

“(f) Matching Contributions for 2010 Plan Year. Matching Contributions for the
2010 Plan Year shall be determined in accordance with the provisions of
Section 6(a), Matching Contributions for 2009 Plan Year, except that ‘2010’
shall be substituted for ‘2009’ each place it appears therein.”

 

2



--------------------------------------------------------------------------------

11. Effective January 1, 2010, a new Section 6(g), Fixed Contributions for the
2010 Plan Year, is inserted as follows:

“(g) Fixed Contributions for the 2010 Plan Year. Fixed Contributions for the
2010 Plan Year shall be determined in accordance with the provisions of
Section 6(c), Fixed Contributions for the 2009 Plan Year, except that ‘2010’
shall be substituted for ‘2009’ each place it appears therein.”

12. Effective January 1, 2010, a new Section 6(h), Citi Pension Transition
Contributions for the 2010 Plan Year, is inserted as follows:

“(h) Citi Pension Transition Contributions. Citi Pension Transition
Contributions for the 2010 Plan Year shall be determined in accordance with the
provisions of Section 6(d), Citi Pension Transition Contributions for 2009 Plan
Year, except that ‘2010’ shall be substituted for ‘2009’ each place it appears
therein. A Participant who received a Citi Pension Transition Contribution for
the 2010 Plan Year under this Section 6(h) (or who would have received a Citi
Pension Transition Contribution for the 2010 Plan Year under Section 6(h) but
for the fact that he is a Delayed Transfer Individual) and who on December 31,
2010 is age 45 and has been credited with five or more Years of Service shall,
subject to Section 19, Amendment and Termination, continue to receive a Citi
Pension Transition Contribution for each succeeding Plan Year in accordance with
the provisions of Section 6(d), except that no Citi Pension Transition
Contributions shall be made for any Plan Year beginning after December 31,
2020.”

13. Effective January 1, 2011, a new Section 6(i), Fixed Contributions, is
inserted as follows:

“(i) Fixed Contributions.

“(i) Eligibility for Fixed Contributions. Effective January 1, 2011, a
Participant shall be eligible to receive a Fixed Contribution for the Plan Year
if the Participant (1) has Fixed Contribution Earnings and an annualized base
salary of less than or equal to $100,000 for the Plan Year, (2) is not
classified as a Financial Advisor, Senior Advisor or Advisory Director on
December 31 of the Plan Year, and (3) (A) is an Eligible Employee on December 31
of the Plan Year (including any Participant on an Authorized Absence) or (B) was
an Eligible Employee immediately prior to his or her termination of employment
during such Plan Year as a result of death, Total and Permanent Disability,
Retirement or Release during such Plan Year.

“(ii) Allocation of Fixed Contributions. The amount of the Fixed Contribution
allocated to an eligible Participant for the Plan Year shall be equal to 2% of
such Participant’s Fixed Contribution Earnings for the Plan Year.”

 

3



--------------------------------------------------------------------------------

14. Effective January 1, 2011, a new Section 6(j), MS Transition Contributions,
is inserted as follows:

“(j) MS Transition Contributions.

“(i) Eligibility for MS Transition Contributions. Effective January 1, 2011, a
Participant shall be eligible to receive an allocation of MS Transition
Contributions for a Plan Year if the Participant (1) (A) was accruing benefits
under the Morgan Stanley Employees Retirement Plan (the “Pension Plan”) as of
December 31, 2010 or (B) was eligible to receive a Retirement Contribution
pursuant to Section 6(c) of the Morgan Stanley 401(k) Plan for the 2010 plan
year, (2) was at least age 45 with at least five Years of Service for the
Company as of December 31, 2010, (3) (A) is an Eligible Employee on December 31
of such Plan Year (including any Participant on an Authorized Absence) or
(B) was an Eligible Employee immediately prior to his or her termination of
employment during such Plan Year due to death, Total and Permanent Disability,
Retirement or Release during such Plan Year.

“(ii) Amount of MS Transition Contributions. The amount of the MS Transition
Contributions allocated to a Participant described in Section 6(j)(i) for a Plan
Year shall be determined by (1) calculating 80% of the sum of the value at the
end of the Plan Year of the employer-provided benefit such Participant would
have accrued under the Pension Plan for the Plan Year and the maximum Company
Matching Contributions available under this Plan for the Plan Year of
determination, determined under the benefit structure in effect under the
Pension Plan and this Plan on December 31, 2010, and based on the Participant’s
Earnings for the Plan Year of determination and, with respect to the deemed
Pension Plan benefit, using the following assumptions: (A) the benefit at age
65, (B) an interest rate of 6% and (C) the mortality table issued by the
Internal Revenue Service in Revenue Ruling 2007-67 projected to 2020 using
projection scale AA, except that no mortality is assumed prior to age 65, and
(2) subtracting the total of the maximum Matching Contributions available under
this Plan for the Plan Year of determination (regardless of the amount of the
Participant’s actual contributions) and the amount of the Participant’s Fixed
Contribution pursuant to Section 6(i) from the amount determined under
Section 6(j)(ii)(1), if any.

“(iii) Duration of MS Transition Contributions. Notwithstanding anything herein
to the contrary, no MS Transition Contributions shall be made for any Plan Year
beginning after December 31, 2020. Nothing in this Section shall supersede the
Company’s right to amend or terminate the Plan as provided in Section 19.

“(iv) If a Participant receives a Citi Pension Transition Contribution under
Section 6(h), he will not be eligible for an MS Transition Contribution under
this Section 6(j).”

 

4



--------------------------------------------------------------------------------

15. Effective January 1, 2011, a new Section 6(k), Matching Contributions After
2010, is inserted as follows:

“(k) Matching Contributions After 2010. Effective January 1, 2011, before the
end of each Plan Year, each eligible Participant shall be allocated a Matching
Contribution with respect to such Plan Year at the discretion of the Company
with a value as of that date up to the dollar amount of the Participant’s
Matched Contributions for such Plan Year, up to 4 percent of Earnings.”

16. Effective January 1, 2011, a new Section 6(l), Coordination of
Contributions, is inserted as follows:

“(l) Coordination of Contributions. In the event a Participant transfers from
participation in this Plan to the Morgan Stanley 401(k) Plan (or vice versa),
any Company Contributions made pursuant to this Section 6 will be calculated
with reference to all Earnings, Company Matching Contributions available and
other data under both this Plan and the Morgan Stanley 401(k) Plan and shall be
calculated under the formula set forth in the plan in which the Participant
participated on December 31 of the year to which such contribution relates;
provided, however, that solely with respect to MS Transition Contributions, MS
Transition Contributions shall instead be calculated under the formula set forth
in the plan in which the Participant participated on December 31, 2010. All such
Company Contributions shall be payable with respect to each year to the plan in
which the Participant participated last, and shall not be subject to duplication
between this Plan and the Morgan Stanley 401(k) Plan.”

17. Effective January 1, 2010, Section 7(e)(ii) shall be amended by inserting
the following at the beginning thereof:

“Members of the Investment Committee shall make reasonable efforts to meet a
minimum of three times per year.”

18. Effective January 1, 2011, Section 11(c), Right to Deferred Distribution, is
amended by inserting “determined without regard to any rollover contributions
made to the Plan” after each reference to “$1,000” in the first paragraph
thereof.

19. Section 12(f), Hardship, is amended by inserting the following after the
phrase “Retirement Contributions” in the second paragraph of subsection
(i) thereof:

“, Fixed Contributions, MS Transition Contributions,”

20. Effective July 1, 2009, Section 13(c), Military Service, is redesignated as
Section 13(c)(1), the phrase “and other applicable law” is added at the end of
Section 13(c)(1), and a new Section 13(c)(2) is inserted as follows:

“(2) Effective July 1, 2009, the beneficiary of a Participant on a leave of
absence to perform military service with reemployment rights described in Code
section 414(u) where the Participant cannot return to employment on account of
his or her death, shall be entitled, in accordance with Code section 401(a)(37),
to any

 

5



--------------------------------------------------------------------------------

additional benefits (other than benefit accruals relating to the Participant’s
period of qualified military service) that would be provided under the Plan had
the Participant died as an active Employee.”

21. Effective January 1, 2010, the second paragraph of Section 16(a) shall be
amended by inserting the following after the second sentence thereof:

“The Committee shall make reasonable efforts to timely address claims presented
to it, taking into account the timeframes included in ERISA and the regulations
thereunder.”

22. Effective January 1, 2010, the first sentence of Section 16(c) shall be
amended by replacing each instance of the phrases “Morgan Stanley’s Global
Director of Human Resources” and “the Global Director of Human Resources”
therein with “a Global Director of Human Resources”, by deleting “$20,000” from
the first sentence thereof and inserting “$40,000” in lieu thereof, and
inserting the following at the end thereof:

“Any action to be taken by a Global Director of Human Resources hereunder may be
taken by any one person in such position.”

23. Effective January 1, 2010, the first paragraph of Section 17(a) shall be
amended by inserting the following after the second sentence thereof:

“The Benefit Plan Appeals Committee shall make reasonable efforts to timely
address appeals from denied claims presented to it, taking into account the
timeframes included in ERISA and the regulations thereunder.”

24. Except as otherwise provided above, all amendments included herein are made
effective and incorporated into the terms of the Plan, as of the date hereof.

*  *  *  *  *  *  *  *  *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 23rd day of December, 2010.

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/    KAREN JAMESLEY

Title:   Global Head of Human Resources

 

6